Case: 7:18-cr-00001-KKC-HAI Doc #: 84 Filed: 08/19/21 Page: 1 of 2 - Page ID#: 1119



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                    PIKEVILLE

 UNITED STATES OF AMERICA,                              CRIMINAL NO. 7:18-1-KKC
         Plaintiff,

 v.                                                       OPINION AND ORDER

 BOBBY ROY JUSTICE,
         Defendant.

                                          *********
      The defendant has twice moved the Court to grant him compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A), and the Court has denied both motions (DE 66, 78). He has now filed

a motion for the Court to reconsider (DE 80) the most recent denial, and he also has filed two

motions to supplement his motion for reconsideration (DE 81, 83).

      The Court hereby ORDERS that both motions to supplement are GRANTED. The Court

further hereby ORDERS, however, that the motion for reconsideration is DENIED to the

extent that Justice asks the Court to reverse its prior denial of his motion for compassionate

release.

      In its second opinion denying Justice compassionate release, the Court noted government

evidence that Justice had refused the COVID-19 vaccine. Specifically, the government cited

page 226 of the BOP medical records. (DE 74, at 7.) In his motion to reconsider, Justice asserts

that his signature was forged on this evidence. The document the government cited, however,

did not contain Justice’s signature. It simply contained a notation that he refused the vaccine

on December 22, 2020. Justice alleges that a nurse forged his signature on the form declining

the vaccine, which was the basis for the notation in the medical record cited by the

government. Regardless, Justice concedes that he did not take the vaccine that was offered to
Case: 7:18-cr-00001-KKC-HAI Doc #: 84 Filed: 08/19/21 Page: 2 of 2 - Page ID#: 1120



him on December 22, 2020 because he had concerns about how the vaccine would interact with

other medications that he takes.

   More importantly to the issue before the Court, there is no dispute that Justice has now

received both doses of the vaccine. He received the first dose on June 23, 2021 and the second

on July 14, 2021. This dramatically reduces the risk of severe illness or death from COVID-19.

   Accordingly, for these reasons and those set forth in the Court’s prior opinion denying

Justice’s second motion for compassionate release, the Court cannot find that Justice’s release

is warranted at this time.

   Dated August 19, 2021




                                              2
